Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 20, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145420 & (20)                                                                                         Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 145420
                                                                     COA: 307954
                                                                     Wayne CC: 84-473556
  KIM MOSS,
                 Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend to add authority is GRANTED. The
  application for leave to appeal the June 19, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant’s motion for relief from judgment
  is prohibited by MCR 6.502(G).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 20, 2012                   _________________________________________
         d1113                                                                  Clerk